DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/21 has been entered.
Claim Objections
Claim 16, as well as claims 17-20, dependent therefrom, is objected to because of the following informalities:  
In the limitation “individually selecting,” the preposition “of” should be added after “a concentration” and prior to “a supplementary cementitious material.”  
In the limitation “individually selecting,” the preposition “of” should be added after “a concentration” and prior to “water.”
The conjunction “and” should be added before the term “setting” in the last line of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 2011/0056411).
With respect to independent claim 1, Schmidt et al. discloses a method of cementing comprising:
preparing a cement composition ([0034]-[0035]; [0042]) comprising:
	cementitious components comprising:
		a hydraulic cement ([0029]);
		a supplementary cementitious material ([0031], wherein at least fly ash is disclosed);
		nanoparticulate ([0023]-[0025]) boehmite ([0024]); and
	water ([0008]; [0034]); and
introducing the cement composition into an annulus formed between a subterranean formation and a pipe string disposed in a wellbore in the subterranean formation ([0039]); and
setting the cement composition in the annulus to support the pipe string ([0039]).
With respect to dependent claim 3, Schmidt et al. discloses wherein the hydraulic cement is selected from the group as claimed ([0029]).
With respect to dependent claim 4, Schmidt et al. discloses wherein the supplementary cementitious material is selected from the group as claimed ([0031], wherein at least fly ash is disclosed).
With respect to dependent claim 6, Schmidt et al. discloses wherein the cement composition further comprises a material selected from the group as claimed ([0030]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al..
With respect to dependent claim 2, Schmidt et al. suggest wherein the amount of precondensate and particles added to the hydraulic cement can be chosen by a person skilled in the art within wide ranges and according to desired properties of the cement, wherein it is suggested the precondensate can be present up to an amount of 50% by weight and the nanoparticles can be present in an amount up to 20% by weight ([0028]).  Based on such amounts, i.e., when the precondensate is present in an amount of 50% and the nanoparticles are present, it would appear obvious to one having ordinary skill in the art to provide for an amount of hydraulic cement of less than 50% as claimed as based on the desired properties to impart to the cement since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize the optimal amount thereof to include in order to achieve the desired strength and properties in the cement.
With respect to dependent claim 5, Schmidt et al. suggests wherein the nanoparticulates have a size that is nanoscale ([0023]) which is not more than 1000 nm ([0027]).  The reference further suggests wherein the amount of nanoparticles depends on the degree of strength that is desired, wherein the amount thereof, not taking into account the amount of liquid medium in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize the optimal amount thereof to include in order to achieve the desired strength through routine experimentation.
With respect to dependent claim 7, Schmidt et al. discloses wherein the hydraulic cement is Portland cement ([0029]) and, further, suggests supplementary cementitious material examples including fly ash and slag ([0031]).  With regard to the combination of specifically choosing the fly ash and slag, since Schmidt et al. discloses the inclusion of each of the noted supplementary cementitious materials of fly ash and slag, it would have been obvious to one having ordinary skill in the art to try a combination thereof for diffusion blocking purposes and, as such, a prima facie case of obviousness exists over the claimed combination.  See Merck v Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  One skilled in the art would be motivated to select Applicant’s claimed combination of fly ash and slag from the list of diffusion blockers disclosed by Schmidt et al. as such are disclosed as useful for well cements.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize the optimal amount thereof to include in order to achieve the desired strength through routine experimentation.  With further regard to the amount of Portland cement, Schmidt et al. suggests wherein the amount of precondensate and particles added to the hydraulic cement can be chosen by a person skilled in the art within wide ranges and according to desired properties of the cement, wherein it is suggested the precondensate can be present up to an amount of 50% by weight and the nanoparticles can be present in an amount up to 20% by weight ([0028]).  Based on such amounts, i.e., when the precondensate is present in an amount of 50% and the nanoparticles are present, it would appear obvious to one having ordinary skill in the art to provide for an amount of hydraulic cement of less than 50% as claimed as based on the desired properties to impart to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize the optimal amount thereof to include in order to impart the desired properties to the cement through routine experimentation.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. in view of Peters et al. (cited previously).
With respect to independent claim 16, Schmidt et al. discloses a method comprising:
providing a wellbore temperature ([0038]);
selecting a concentration of nanoparticulate boehmite based on a desired degree of strength ([0028]);
individually selecting a concentration of a cement, a concentration of a supplementary cementitious material and a concentration of water ([0030], wherein one of ordinary skill can add the components, such as the diffusion blocker, i.e., fly ash/supplementary cementitious material, as required in customary amounts; [0042], wherein individual amounts of each component are selected)
preparing a cement composition ([0034]-[0035]; [0042]) comprising:
	cementitious components comprising:
		the cement ([0029]);
		the supplementary cementitious material ([0031], wherein at least fly ash is disclosed);

	the water ([0008]; [0034]); and
wherein the cement, the supplementary cementitious material, the nanoparticulate boehmite and the water are present in the cement composition in the selected concentrations (see explanation above, and, further, as set forth below);
introducing the cement composition into an annulus formed between a subterranean formation and a pipe string disposed in a wellbore in the subterranean formation ([0039]); and
setting the cement composition in the annulus to support the pipe string ([0039]).
With further regard to the provisions of providing a wellbore temperature and a time dependent compressive strength requirement that are inputted into a concentration function so as to return a concentration of the nanoparticulate boehmite that is to be used for such wellbore conditions, Schmidt et al. acknowledges wherein the hardening of the cement can be effected at elevated temperature ([0038]).  The reference further suggests wherein the amount of nanoparticulates added will depend on the desired degree of strength for the cement and additives can be chosen by a person of skill in the art according to desired properties of the cement ([0028]).  Peters et al. teaches cement compositions that can be used for filling subterranean voids left from construction of a wellbore ([0003]; [0140]-[0143]) wherein the amount of additives included therein depends on the desired flowability of the cement, setting time and final compressive strength ([0157]); the necessary set times are determined ([0164]), as are the compressive strengths needed at various times after addition of the cement to the wellbore ([0165]-[0168]) using methods discussed in other areas of the disclosure ([0176]).  The Examiner notes, in alternative embodiments, it is noted wherein the amount of additives that affect the compressive strength of the cement to include are optimized for achieving the desired 
With respect to dependent claim 17, Schmidt et al. discloses wherein the nanoparticulate boehmite has a particle size as claimed ([0027]).
With respect to dependent claim 18, Schmidt et al. discloses wherein the cement is selected from the group as claimed ([0029]).
With respect to dependent claim 19, Schmidt et al. suggest wherein the amount of precondensate and particles added to the hydraulic cement can be chosen by a person skilled in the art within wide ranges and according to desired properties of the cement, wherein it is suggested the precondensate can be present up to an amount of 50% by weight and the nanoparticles can be present in an amount up to 20% by weight ([0028]).  Based on such amounts, i.e., when the precondensate is present in an amount of 50% and the nanoparticles are present, it would appear obvious to one having ordinary skill in the art to provide for an amount In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize the optimal amount thereof to include in order to achieve the desired strength and properties in the cement.
With respect to dependent claim 20, Schmidt et al. discloses wherein the supplementary cementitious material is selected form the group as claimed ([0031]).
 Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) over the prior art as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to each of the independent claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the claims as amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
12/06/21